Citation Nr: 1730109	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from August 2004 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

When this case was most recently before the Board in February 2016, it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, a VA medical opinion in necessary.  

Throughout the record, the Veteran reported that she could not perform her job as a driver license examiner, due to her service-connected major depressive disorder and tension headache disorder.  In this regard, in an April 2016 VA Form 21-8940, she indicated that the aforementioned disabilities affected her full-time employment since February 2013.  During an April 2015 VA mental health examination, the Veteran reported that she missed one to two months of work last year due to her service-connected major depressive disorder.  

Moreover, in her October 2014 notice of disagreement pertaining to her tension headache disability, the Veteran explained that she exhausted all of her leave and was out of work for one month without pay due to her service-connected headache disorder.  In a September 2014 statement, the Veteran's supervisor also noted that the Veteran's headaches affected her ability to work, as she also exhausted all of her sick and annual leave.  Specifically, she stated that she along with another co-worker had to carry the Veteran on several occasions to a car to be transported to home due to headaches.  

In addition to the Veteran's statements, the record includes the December 2015 VA examiner's opinion, that stated that the functional impact of the Veteran's service-connected headaches "may have" caused some increased absenteeism at work. 

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a) (2016).

Generally, a TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The record reflects that the Veteran's service-connected disabilities are her right shoulder, evaluated as 10 percent disabling; cervical dysplasia, evaluated as noncompensable; major depressive disorder, evaluated as 50 percent disabling; and tension headaches, evaluated as 30 percent disabling.  In the instant case, the Veteran's service-connected disabilities meet the schedular percentage requirements for entitlement to a TDIU per 38 C.F.R. § 4.16(a), as the combined rating is 70 percent.  

Therefore, a remand is necessary to obtain a medical opinion concerning the functional effects of the Veteran's service-connected disabilities, alone or combined, on the Veteran's activities of daily living, to include employment.

As this claim is being remanded, updated VA outpatient treatment records should also be obtained.  38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should arrange for all pertinent evidence of record to be reviewed by one or more health care professionals with sufficient expertise to determine if the Veteran's service-connected disabilities precluded her from securing or maintaining any form of substantially gainful employment consistent with her education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the health care professional(s).

Based on a review of record, the examiner should fully described the functional effects of each of the Veteran's service-connected disabilities-currently, right shoulder; cervical dysplasia; major depressive disorder; tension headaches-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on her ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should described what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay statements.  In doing so, the examiner must consider and discuss the impact/significance of associated the medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorder(s).

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the health care provider(s) should explain why.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




